








November 27, 2006

Janice Stinchfield, Vice President
Sovereign Precious Metals, LLC
One Financial Plaza, 3rd Floor
Providence, RI 02903

Re:

Finlay Fine Jewelry Corporation

Dear Janice:

Reference is made to that Amended and Restated Gold Consignment Agreement dated
as of March 30, 2001, among Sovereign Precious Metals, LLC, as agent, the
Institutions party thereto, Finlay Fine Jewelry Corporation and EFinlay, Inc. as
amended from time to time (as amended, the “Consignment Agreement”).  All terms
not otherwise defined herein shall have the meaning ascribed to the Consignment
Agreement.

The purpose of this letter is to notify Sovereign, as agent for the
Institutions, that the Consignees desire to terminate the Consignment Agreement
and is hereby requesting the consent of the Institutions.

By signing below, the Institutions agree to the termination of the Consignment
Agreement provided the Institutions receive payment in full for all outstanding
Obligations (as defined in the Consignment Agreement) on or before December 4,
2006 either (i) by payment in full in an amount equal to the Fair Market Value
on the date following such sale of the Consigned Precious Metal or (ii)
Redelivery of Precious Metal (in bullion form), in an amount (measured in troy
ounces) equal to the amount of Consigned Precious Metal.  Futhermore, the
Institutions are requiring that the Consignees give them at least 2 days prior
to notice of the termination.  At such time, Agent, on behalf of the
Institutions, will provide a pay off letter which shall include, in addition to
other things, an agreement to release all liens filed against the personal
property of the Consignees and return of all original documents executed in
connection with the Consignment Agreement.

Sincerely,

FINLAY FINE JEWELRY CORPORATION

By:

 /s/ Bruce E. Zurlnick                              

Title: Senior Vice President, Treasurer and

         Chief Financial Officer

EFINLAY, INC.

By:

 /s/ Bruce E. Zurlnick

Title: Senior Vice President, Treasurer and

         Chief Financial Officer

















AGREED

SOVEREIGN BANK, as Agent




By:

 /s/ Janice Stinchfield

Title: Vice President




SOVEREIGN PRECIOUS METALS, LLC, as Agent

By:

 /s/ Janice Stinchfield

Title: Vice President















